NUMBER 13-03-391-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




MARLON S. KING, JR.,	Appellant,


v.


BETTY TOVAR,	Appellee.



On appeal from the 328th District Court
of Fort Bend County, Texas.




O P I N I O N

 
Before Justices Hinojosa, Yañez, and Garza

Opinion Per Curiam


	Appellant, MARLON S. KING, JR., perfected an appeal from a judgment entered
by the 328th District Court of Fort Bend County, Texas, in cause number 107894. 
No clerk's record has been filed due to appellant's failure to pay or make arrangements
to pay the clerk's fee for preparing the clerk's record.  
	If the trial court clerk fails to file the clerk's record because the appellant failed
to pay or make arrangements to pay the clerk's fee for preparing the clerk's record, the
appellate court may dismiss the appeal for want of prosecution unless the appellant
was entitled to proceed without payment of costs.  Tex. R. App. P. 37.3(b).
	On August 1, 2003, notice was given to all parties that this appeal was subject
to dismissal pursuant to Tex. R. App. P. 37.3(b).  Appellant was given ten days to
explain why the cause should not be dismissed.  To date, no response has been
received from appellant. 
	The Court, having examined and fully considered the documents on file,
appellant's failure to pay or make arrangements to pay the clerk's fee for preparing the
clerk's record,  this Court's notice, and appellant's failure to respond, is of the opinion
that the appeal should be dismissed for want of prosecution. The appeal is hereby
DISMISSED FOR WANT OF PROSECUTION.
							PER CURIAM


Opinion delivered and filed
this the 16th day of October, 2003.